Citation Nr: 0602723	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  97-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.   

 
FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.
 
2.  The veteran has four years of high school; He last worked 
as a delivery person from 1985 to 1994; and the earnings from 
that position indicate that it did not represent 
substantially gainful employment.

3.  The veteran's service-connected disability consists of 
(1) residuals of osteomyelitis of left lateral malleolus with 
left footdrop, which is secondary to (caused by) the service-
connected dermatitis disability, and is evaluated as 40 
percent disabling; (2) dermatitis of hands and lower 
extremities, evaluated as 30 percent disabling; and (3) 
osteomyelitis, evaluated as zero percent disabling. 

4.  The record contains medical and other evidence indicating 
that the veteran is capable of only marginal employment and 
not substantially gainful employment by reason of the 
aggregate impact of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in April 2003 and May 2004, and in the 
statement of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudication.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which includes the veteran's 
contentions; service medical records; VA and private clinical 
records; reports of VA examinations; and copies of Form W-2 
Wage and Tax Statements for 1991, 1992, and 1994.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here. 

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected left leg disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

For the above purpose of determining whether there is one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability. Id.

A review of the RO's February and June 2003 rating decisions 
shows that service connection is currently in effect for (1) 
residuals of osteomyelitis of left lateral malleolus with 
left footdrop, evaluated as 40 percent disabling; (2) 
dermatitis of hands and lower extremities, evaluated as 30 
percent disabling; and (3) osteomyelitis, evaluated as zero 
percent disabling.  The veteran's combined evaluation is 60 
percent.  

In a May 1992 rating decision, the RO determined that the 
evidence showed that the disability involving residuals of 
osteomyelitis of the left lateral malleolus with left 
footdrop was secondary to (caused by) the service-connected 
dermatitis disability.  As such, the two disabilities are 
considered to be resulting from a common etiology, and under 
38 C.F.R. § 4.16(a), considered as one disability for the 
purpose of determining whether there is one 60 percent 
disability.  Therefore, based on the above ratings, the 
veteran has met the minimum schedular requirements for TDIU. 
See 38 C.F.R. § 4.16(a).
 
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21- 
1, Part VI, para. 7.09(a)(7) defines that term as "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Further, 
marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 
Vet. App. 342, 356 (2000).

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in June 
1999, he reported that he had four years of high school, and 
that he had last worked in 1994.  That application indicates 
that he worked from 1985 until May 1994, delivering for a 
flower business.

The Board initially notes that the veteran has other 
conditions for which service connection is not currently in 
effect.  The disabling effects of any nonservice-connected 
conditions, however, cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.  

The disabling manifestations of the veteran's service-
connected left foot disability were discussed in a recent 
Board decision of May 2004, in connection with the evaluation 
of that disability.

The veteran was most recently examined by VA in a January 
2005 examination. During the examination, with respect to his 
service-connected disabilities, the veteran reported the 
following.  He wears a canvas brace on his left ankle and 
uses a walker.  He falls occasionally and is unsteady on his 
feet.  He developed itching and burning of his hands, and 
blisters, which were diagnosed as Lichen simplex chronicus, 
from which he continues to have a problems with rash.  His 
left footdrop has become worse over the years, and he had a 
fall in 1992 when he apparently fractured his left ankle.  He 
was diagnosed and treated for osteomyelitis.  

On examination, the veteran was using a walker.  His posture 
and gait showed that he was limping on his left leg.  He 
struggled to get out of the chair and to walk even a few 
steps.  The left ankle showed that the veteran was wearing a 
canvas brace on it, extending down onto the foot.  The ankle 
manifested swelling, deformity, and crepitus.  The ankle was 
tender anteriorly, posteriorly, laterally, and medially.  The 
veteran had a footdrop so his dorsiflexion was only +25 
degrees of plantar flexion actively, +25 degrees passively, 
and + 25 degrees after fatiguing, all with pain.  Plantar 
flexion was from +25 to 40 degrees actively, +25 to 42 
degrees passively, and +25 to 47 degrees after fatiguing, all 
with pain.  X-rays of the left ankle showed stable 
osteoarthritis and calcaneal spurs; no evidence of fracture; 
and that the ankle mortise was intact.

His skin displayed a severe rash covering his back and calves 
and the groin area.  He tends to scratch often.  The examiner 
opined that this was Lichen simplex chronicus and would 
continue to be considered severe.

The report contains diagnoses of (1) left ankle status post 
osteomyelitis, now healed, with radiographs showing 
degenerative changes in the medial and lateral malleoli areas 
that are stable compared to previous radiographs.  Ankle 
mortise is intact; also noted were calcaneal spurs; and (2) 
Lichen simplex chronicus with only moderate rash in the areas 
described above. Total exposed areas 10 percent, non exposed 
areas 30 percent.

After a careful review of the lay and medical evidence, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected disabilities, and 
particularly his residuals of osteomyelitis of left lateral 
malleolus with left footdrop, and dermatitis of hands and 
lower extremities.  Therefore an award of a TDIU is 
warranted.

In reaching this determination, the Board notes that the 
veteran's residuals of osteomyelitis of left lateral 
malleolus with left footdrop is rated as 40 percent 
disabling, his dermatitis of hands and lower extremities is 
rated as 30 percent disabling, and his osteomyelitis is 
evaluated as zero percent disabling, resulting in a combined 
60 percent rating. See 38 C.F.R. § 4.25.  As noted above, the 
veteran's service-connected disabilities satisfy the 
requirements set forth in 38 C.F.R. § 4.16(a).

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work. Friscia, at 297, citing 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, pursuant to a previous REMAND from the Board, 
the RO arranged for an examination of the veteran and 
obtained an opinion from the examiner, who opined that the 
veteran should be able to work with his osteomyelitis of the 
left ankle, now healed, and eczema of his body.  
 
In this regard, however, although the examiner found the 
veteran "should be able to work," this opinion in and of 
itself does not necessarily mean that the veteran is capable 
of following a substantially gainful occupation.  A review of 
copies of the veteran's Form W-2 Wage and Tax Statement, for 
years 1991, 1992, and 1994-the last year in which the 
veteran reported that he last worked-shows that the 
veteran's compensation for those years amounted, 
respectively, to $11,427, $4,567, and $1,931.  These amounts 
for the most part do not exceed the amounts established by 
the U.S. Department of Commerce, as the poverty threshold for 
one person.  See M21-1, Part VI, Chapter 7, Addendum A - 
Poverty Threshold (which contains a table showing current and 
historical poverty thresholds as established by the U.S. 
Bureau of the Census). 

Based on the foregoing, the Board finds that even before the 
veteran ceased working in 1994 due to his service-connected 
disabilities, his employment amounted to no more than 
marginal employment, as the amount of earned annual income 
did not exceed the poverty threshold determined by the United 
States Department of Commerce, Bureau of the Census; and 
therefore even that employment up to 1994 shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a)

Based on the foregoing medical and other evidence, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected disabilities, and 
particularly his residuals of osteomyelitis of left lateral 
malleolus with left footdrop, and dermatitis of hands and 
lower extremities.  In light of the above, the Board finds 
that a grant of a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


